Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 01/05/2021. 
Claims 1-30 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 01/05/2021, has been entered. Claims 1, 9, 16, and 24 have been amended. Claims 21-26 have been newly entered.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8 are directed to a process, and claims 16-23 are directed to a system. Therefore, claims 1-8 and 16-23 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES). 

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the 
	Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
retrieving merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of stores and comprising a plurality of merchant actions; 
identifying a first store currently in a first merchant development phase; 
identifying a merchant opportunity for advertising for the first store based on the plurality of merchant actions taken by the plurality of stores while in the first merchant development phase to determine at least one merchant action with a positive return on investment value; 
generating at least one merchant recommendation for the first store associated with the determined at least one merchant action; and 
communicating, through a recommendation service, the at least one merchant recommendation to a client of the first store, wherein the recommendation service is configured to provide a service that allows the client to pull at least one recommendation from a queue of ranked recommendations.

The above limitations recite the concept of recommending merchant opportunities. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors. Independent claim 16 recites similar limitations to claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1 and 16 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, the recitation of various additional elements within the claim are acknowledged, such as the method being computer-implemented, a processor-based recommendation engine, online stores, a client device, online advertising, and an API. Independent Claim 16 recites similar additional elements to Claim 1. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related Alice, claims 1 and 16 merely recite a commonplace business method (i.e., recommending merchant opportunities) being applied on a general purpose computer. See MPEP 2106.05(f). Furthermore, claims 1 and 16 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, 1 and 16 specifying that the abstract idea of recommending merchant opportunities is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1 and 16 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Since claims 1 and 16 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 16 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to claim 1, the recitation of various additional elements within the claim are acknowledged, such as the method being computer-implemented, a processor-based recommendation engine, online stores, a client device, online advertising, and an API. Independent Claim 16 recites similar additional elements. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1 and 16 merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 16 merely recite the additional Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1 and 16 specifying that the abstract idea of recommending merchant opportunities is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 1 and 16 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 16 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 16 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8 and 17-23, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent 2-8 and 17-23 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions. Dependent claims 3-5, 7, 18-20, and 22 do not include further additional elements. Under Prong Two of Step 2A, the limitations of dependent claims 3-5 and 18-20, when considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. Dependent claims 2, 6, 8, 17, and 21, and 23 further recites the additional elements of machine learning, a home page, and an email. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, dependent claims 2, 6, 8, 17, and 21, and 23  merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, dependent claims 2, 6, 8, 17, and 21, and 23 generally link the use of the abstract idea to a particular technological Alice/Mayo test, when considered both individually and as a whole, the additional limitations of dependent claims 2, 6, 8, 17, and 21, and 23 are not indicative of integration into a practical application.  Since the dependent claims recite an abstract idea and fail to integrate the abstract idea into a practical application, the dependent claims are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claims, the dependent claims, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., recommending merchant opportunities) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-8 and 16-23 are ineligible.

Claims 9-15 and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 9-15 are directed to a process, and claims 24-30 are directed to a system. Therefore, claims 9-15 and 24-30 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES). 

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking claim 9 as representative, claim 9 recites at least the following limitations that are believed to recite an abstract idea:
retrieving merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of stores and comprises merchant marketing activity data; 

identifying a first store currently in the first merchant development phase; 
determining, utilizing a model, a plurality of merchant advertising actions taken by the subset of the plurality of stores while in the first merchant development phase, wherein the plurality of merchant actions is determined from evaluation of the merchant marketing activity data received through a marketing events process or a marketing engagement process from the plurality of stores; 
identifying a merchant opportunity for an advertising campaign for the first store based on the plurality of merchant actions; 
determining a delivery configuration for the merchant opportunity, wherein the delivery configuration includes a determination of a delivery channel; and 
communicating the merchant opportunity to a client of the first store via the delivery channel.

The above limitations recite the concept of recommending merchant opportunities. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors. Independent claim 24 recites similar limitations to claim 9 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 9 and 24 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, the recitation of various additional elements within the claim are acknowledged, such as the method being computer-implemented, a processor-based recommendation engine, online stores, the model being generated by machine learning, a client device, online advertising, and APIs. Independent Claim 24 recites similar additional elements to Claim 9. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 9 and 24 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 9 and 24 merely FairWarning v. Iatric Sys.). Likewise, 9 and 24 specifying that the abstract idea of recommending merchant opportunities is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 9 and 24 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Since claims 9 and 24 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 9 and 24 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to claim 9, the recitation of various additional elements within the claim are acknowledged, such as the method being computer-implemented, a processor-based recommendation engine, online stores, the model being generated by machine learning, a client device, online advertising, and APIs. Independent Claim 24 recites similar additional elements. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 9 and 24 merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 9 and 24 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); FairWarning v. Iatric Sys., claims 9 and 24 specifying that the abstract idea of recommending merchant opportunities is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 9 and 24 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 9 and 24 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 9 and 24 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 10-15 and 25-30, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent 10-15 and 25-30 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions. Dependent claims 10-12, 14, 25-27, and 29 do not include further additional elements. Under Prong Two of Step 2A, the limitations of dependent 10-12, 14, 25-27, and 29, when considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. Dependent claims 13, 15, 21, and 23 further recite the additional elements of a home page, and an email. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, dependent claims 13, 15, 21, and 23 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, dependent claims 13, 15, 21, and 23 generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the additional limitations of dependent claims 13, 15, 21, and 23 are not indicative of integration into a practical application.  Since Alice/Mayo test, claims 9-15 and 24-30 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 8-10, 12, 15-18, 20, 23, 24-25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20140143067 A1), hereinafter Kumar, in view of Fok et al (US 20090299817 A1), hereinafter Fok.

Regarding claim 1, Kumar teaches a computer-implemented method comprising: 
retrieving, by a processor-based recommendation engine, merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of online stores and comprising a plurality of merchant actions (Kumar: [0011], [0030], [0052], [0085], Figure 3A – “a recommendation engine 308 interfaces marketers …with one or more merchants 314 (although only one merchant is depicted).” … “recommendation engine 352…may, for example, be stored on non-transitory computer readable storage medium or media tangibly storing computer program logic capable of being executed by a computer processor. … at step 354, e-commerce data is received from a merchant regarding interactions of customers with the merchant’s website.” … “the e-commerce data is sent from the merchant web site (or more specifically, from a server hosting the merchant website) to the recommendation engine.” … “e-commerce data may comprise any and all data that is accumulated in the operation of an e-commerce store, including orders, website traffic data, the store's products, etc.”); 
identifying a first online store currently in a first merchant development phase (Kumar: [0031-0032], [0052], [0070-0077], Figure 3A – “the recommendation engine may directly interface with the merchant website 310 and may receive e-commerce data regarding customer interactions with the merchant website.” … “at step 356, characteristic(s) are identified of the e-commerce data.” … “the recommendation engine may receive … a list of e-commerce data characteristics: many first time customers; few returning customers” … “E-commerce data may generally be categorized into “traffic side” e-commerce data … Traffic side e-commerce data may include which web pages customers look at, when they look at them, for how long, etc. Traffic side e-commerce data may also include what customers do on the merchant website (e.g., which products customers review, in what sequence, which items a customer places into a virtual shopping cart, etc.). Traffic side e-commerce data may also include whether customers returned, and if so, how long it took for them to return, as well as how many times the customers returned.” – It is understood in light of [0057] of Applicant’s specification that a “merchant development phase” or “business development phase may be with respect to traffic at the merchant site.); 

generating at least one merchant recommendation for the first online store associated with the determined at least one merchant action (Kumar: [0054], [0082], Figure 3A – “at block 360 represents ranking the selected marketing actions are ranked based at least in part on one or more of a quality score and one or more bids associated with each of the selected marketing actions.” … “marketing actions with a quality score below a certain value may not be recommended”– It is understood that the ranking of identified opportunities and removal of those that do not meet a quality score threshold constitutes the ‘generating’ of the recommendation(s).); and 
communicating, through a recommendation application, the at least one merchant recommendation to a client device of the first online store, wherein the recommendation is configured to provide a service that allows the client device to pull at least one recommendation from a queue of ranked recommendations (Kumar: [0012], [0041], [0054], Figure 3A – “Lastly, as depicted, at step 362, a ranked-list of the selected marketing actions 
but does not specifically teach that the recommendation is communicated through a recommendation application API. However, Fok teaches advertising systems (Fok: Abstract), including that the recommendation is communicated through a recommendation application API (Fok: The system may use data to suggest advertisements. [0039] These may be retrieved by an application interface for presentation [0052]. APIs are used for interfacing and communicating by the system. [0080]). This known technique is applicable to the method of Kumar as they share characteristics and capabilities, namely they are directed to advertising systems.  
It would have been recognized that applying the known technique of the recommendation being communicated through a recommendation application API, as taught by Fok, to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the recommendation is communicated through a recommendation application API, as taught by Fok, into the method of Kumar would have been recognized by those of ordinary skill in the art as resulting in an improved ability to facilitate analysis of information related to advertisements (Fok: [0100]).


Regarding claim 2, Kumar/Fok teach the computer-implemented method of claim 1, wherein the identifying the merchant opportunity is executed by the processor-based recommendation engine utilizing a model generated using machine learning (Fok: the adjustment of which advertisements should be presented is performed by an AI component, based on machine learning. [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar with Fok for the reasons identified above with respect to claim 1. 

Regarding claim 3, Kumar/Fok teach the computer-implemented method of claim 1, further comprising identifying a subset of the plurality of online stores that have transitioned from the first merchant development phase to a second merchant development phase, wherein the second merchant development phase is determined to have a greater commerce success measure than the first merchant development phase (Kumar: [0043], [0045] – “In the instance that the marketing action of discounting prices on Fridays is recommended, the recommendation engine may explain to the merchant that his/her customer traffic peaks on Fridays and discounting prices during customer peaks has led to increased sales for similar merchants.” … “The rank assigned to a marketing action may be based on a quality score indicating the estimated effectiveness of the marketing action. Such estimated effectiveness may be based on the average effectiveness (e.g., measured in terms of increased sales per advertising dollar, etc.) of the marketing action for similar merchants.” –It is understood that an increase of sales constitutes greater commercial success.).

Regarding claim 5, Kumar/Fok teach the computer-implemented method of claim 1, further comprising identifying a subset of the plurality of online stores that have transitioned from the first merchant development phase to a second merchant development phase, wherein second merchant development phase is characterized by a statistically significant growth in customers over the first merchant development phase (Kumar: [0043], [0045] – “In the instance that the marketing action of discounting prices on Fridays is recommended, the recommendation engine may explain to the merchant that his/her customer traffic peaks on Fridays and discounting prices during customer peaks has led to increased sales for similar merchants.” … “The rank assigned to a marketing action may be based on a quality score indicating the estimated effectiveness of the marketing action. Such estimated effectiveness may be based on the average effectiveness (e.g., measured in terms of increased sales per advertising dollar, etc.) of the marketing action for similar merchants.” –It is understood that a peak in traffic/increase in sales may constitutes a statistically significant growth in customers.).

Regarding claim 8, Kumar/Fok teach the computer-implemented method of claim 1, wherein the at least one merchant recommendation is communicated through an email to a merchant of the first online store (Kumar: 


Regarding claim 9, Kumar teaches a computer-implemented method comprising: 
retrieving, by a processor-based recommendation engine, merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of online stores and comprises merchant marketing activity data (Kumar: [0011], [0030], [0039], [0052], [0085], Figure 3A – “a recommendation engine 308 interfaces marketers …with one or more merchants 314 (although only one merchant is depicted).” … “recommendation engine 352…may, for example, be stored on non-transitory computer readable storage medium or media tangibly storing computer program logic capable of being executed by a computer processor. … at step 354, e-commerce data is received from a merchant regarding interactions of customers with the merchant’s website.” … “the e-commerce data is sent from the merchant web site (or more specifically, from a server hosting the merchant website) to the recommendation engine.” … “e-commerce data may comprise any and all data that is accumulated in the operation of an e-commerce store, including orders, website traffic data, the store's products, etc.” … “e-commerce data may include keywords input to a search engine that led to customers to select … an advertisement (e.g., banner ad) to the merchant website.”); 
identifying a subset of the plurality of online stores that have transitioned from a first merchant development phase to a second merchant development phase (Kumar: [0043], [0045] – “In the instance that the marketing action of discounting prices on Fridays is recommended, the recommendation engine may explain to the merchant that his/her customer traffic peaks on Fridays and discounting prices during customer peaks has led to increased sales for similar merchants.” … “The rank assigned to a marketing action may be based on a quality score indicating the estimated effectiveness of the marketing action. Such estimated effectiveness may be based on the average effectiveness (e.g., measured in terms of increased sales per advertising dollar, etc.) of the marketing action for similar merchants.” –It is understood that an increase of sales constitutes a movement from a first (lower sales) development level to a higher one.);
identifying a first online store currently in the first merchant development phase (Kumar: [0031-0032], [0052], [0070-0077], Figure 3A – “the recommendation engine may directly interface with the merchant website 
determining, by the processor-based recommendation, a plurality of merchant online advertising actions taken by the subset of the plurality of online stores while in the first merchant development phase (Kumar: [0037], [0049], [0052], Figure 3A, Figure 6 – “Next, at step 358, based at least in part on the one or more identified characteristic(s), marketing actions are selected, or automatically selected, that are potentially effective for the merchant.” … “the merchant may request the recommendation engine to provide marketing actions (or more specifically Software applications) that can help the merchant increase customer traffic, increase brand recognition, increase profits, increase customer loyalty, increase the number of returning customers, increase advertisement click-through rates, etc. The recommended marketing actions returned in response to the marketing request may be based solely on the marketing request of the merchant, or may be based on both an analysis of the e-commerce data and the marketing request.” … “the recommendation engine may recommend a marketing action (e.g., Software application) that specifically targets returning customers (i.e., also called retargeting). For example, the retargeting marketing action could provide discounted prices, provide greater product description and/or provide more in depth product comparison to returning customers.” – Figure 6 illustrates a breakdown of whether each marketing action/opportunity would be expected to provide a positive return on investment for a merchant, based on the merchant’s actions/e-commerce data. It is also noted that [0060-0070] discuss details of specific actions/opportunities, which includes online advertising. – Paragraphs [0045] and [0043] illustrate example of such identified opportunities. It is understood that ‘similar merchants’ are in the same development phase as the first online store.),

identifying a merchant opportunity for an online advertisement campaign for the first online store (Kumar: [0037], [0049], [0052], Figure 3A, Figure 6 – “Next, at step 358, based at least in part on the one or more identified characteristic(s), marketing actions are selected, or automatically selected, that are potentially effective for the merchant.” … “the merchant may request the recommendation engine to provide marketing actions (or more specifically Software applications) that can help the merchant increase customer traffic, increase brand recognition, increase profits, increase customer loyalty, increase the number of returning customers, increase advertisement click-through rates, etc. The recommended marketing actions returned in response to the marketing request may be based solely on the marketing request of the merchant, or may be based on both an analysis of the e-commerce data and the marketing request.” … “the recommendation engine may recommend a marketing action (e.g., software application) that specifically targets returning customers (i.e., also called retargeting). For example, the retargeting marketing action could provide discounted prices, provide greater product description and/or provide more in depth product comparison to returning customers.” – Figure 6 illustrates a breakdown of whether each marketing action/opportunity would be expected to provide a positive return on investment for a merchant, based on the merchant’s actions/e-commerce data. It is also noted that [0060-0070] discuss details of specific actions/opportunities, including online advertisements.); 

communicating the merchant opportunity to a client device of the first online store via the delivery channel (Kumar: [0012], [0042], [0054], Figure 3A – “Lastly, as depicted, at step 362, a ranked-list of the selected marketing actions is provided, or recommended, to the merchant.” … “A marketing action could take one of several forms, including instructions for the merchant to carry out and a marketing software application. Recommended marketing actions may be presented to the merchant through various channels, including direct contact via e-mail …and various visual presentations in the user interface of e-commerce marketing applications the merchant already has installed.”),

but does not teach that the determination of advertising actions is done by utilizing a model generated using machine learning, that the merchant activity data is received on an Application Programming Interface. 
However, Fok teaches advertising systems (Fok: Abstract), including:
the determination of advertising actions being done by utilizing a model generated using machine learning (Fok: the adjustment of which advertisements should be presented is performed by an AI component, based on machine learning. [0092]). This known technique is applicable to the method of Kumar as they share characteristics and capabilities, namely they are directed to advertising systems.  
It would have been recognized that applying the known technique of the determination of advertising actions being done by utilizing a model generated using machine learning, as taught by Fok, to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the determination of advertising actions is done by utilizing a model generated using machine learning, as taught by Fok, into the method of Kumar would have been recognized by those of ordinary skill in the art as resulting in an improved ability to facilitate automated performance of learned advertising actions (Fok: [0092]).


It would have been recognized that applying the known technique of the merchant activity data is received on an Application Programming Interface, as taught by Fok, to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the merchant activity data is received on an Application Programming Interface, as taught by Fok, into the method of Kumar would have been recognized by those of ordinary skill in the art as resulting in an improved ability to communicate data to analyze marketing techniques (Fok: [0043]).

Regarding claim 10, Kumar/Fok teach the computer-implemented method of claim 9, wherein the second merchant development phase is determined to have a greater commerce success measure than the first merchant development phase (Kumar: [0043], [0045] – “In the instance that the marketing action of discounting prices on Fridays is recommended, the recommendation engine may explain to the merchant that his/her customer traffic peaks on Fridays and discounting prices during customer peaks has led to increased sales for similar merchants.” … “The rank assigned to a marketing action may be based on a quality score indicating the estimated effectiveness of the marketing action. Such estimated effectiveness may be based on the average effectiveness (e.g., measured in terms of increased sales per advertising dollar, etc.) of the marketing action for similar merchants.” –It is understood that an increase of sales constitutes greater commercial success.).

Regarding claim 12, Kumar/Fok teach the computer-implemented method of claim 9, wherein the second merchant development phase is characterized by a statistically significant growth in customers over the first merchant development phase (Kumar: [0043], [0045] – “In the instance that the marketing action of discounting prices on Fridays is recommended, the recommendation engine may explain to the merchant that his/her customer traffic peaks on Fridays and discounting prices during customer peaks has led to increased sales for similar 

Regarding claim 15, Kumar/Fok teach the computer-implemented method of claim 9, wherein the merchant opportunity is communicated through an email to a merchant of the first online store (Kumar: [0042] – “The recommendation engine may send an email to the merchant listing recommended marketing actions”).

Regarding claims 16-18, 20, and 23, the limitations of system claims 16-18, 20, and 23 are closely parallel to the limitations of method claims 1-3, 5, and 8, with the additional elements of a processor-based recommendation engine (Kumar: The recommendation engine may be executable by a computer processor. [0052]), and are rejected on the same basis.

Regarding system claims 24-25, 27, and 30, the limitations of system claims 24-25, 27, and 30 are closely parallel to method claims 9-10, 12, and 15, with the additional elements of a processor-based recommendation engine (Kumar: The recommendation engine may be executable by a computer processor. [0052]), and are rejected on the same basis.

Claims 4, 11, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Fok, and further in view of Leff et al (US 20150058076 A1), hereinafter Leff.

Regarding claim 4, Kumar/Fok teach the computer-implemented method of claim 1, further comprising identifying a subset of the plurality of online stores that have transitioned from the first merchant development phase to a second merchant development phase (Kumar: [0043], [0045] – “In the instance that the marketing action of discounting prices on Fridays is recommended, the recommendation engine may explain to the merchant that his/her customer traffic peaks on Fridays and discounting prices during customer peaks has led to increased sales for similar merchants.” … “The rank assigned to a marketing action may be based on a quality score indicating the estimated 
However, Leff teaches a system that provides merchants with recommendations based on merchant data (Leff: [0021]), including that the first merchant development phase is associated with an online store without customers, and the second merchant development phase is associated with an online store with customers (Leff: [0021], [0031], [0037] – “The system may first create a database of merchant information. …The process identifies an initial list of merchants and on a regular, ongoing basis identifies new merchants as new merchants start businesses.” … “Based on this monitoring of the merchant database, the system may provide recommendations to the merchant and/or alerts to the merchant with recommendations about actions that should be taken in response to the monitoring, as shown in block 260.” … “The system guides merchants through the online presence and marketing space with a recommendation engine that pro vides step by step instructions based on system collected data on the merchant and the merchant’s competitors” –It is understood that a newly started business would not yet have had customers.). This known technique is applicable to the method of Kumar/Fok as they share characteristics and capabilities, namely they are directed to providing recommendations to merchants.  
It would have been recognized that applying the known technique of the first merchant development phase being associated with an online store without customers, and the second merchant development phase being associated with an online store with customers, as taught by Leff, to the teachings of Kumar/Fok would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the first merchant development phase is associated with an online store without customers, and the second merchant development phase is associated with an online store with customers, as taught by Leff, into the method of Kumar/Fok would have been recognized by those of ordinary skill in the art as resulting in an improved ability to help merchants make better informed marketing decisions (Leff: [0021]).

Regarding claim 11, Kumar/Fok teach the computer-implemented method of claim 9, but does not teach that the first merchant development phase is associated with an online store without customers, and the second merchant development phase is associated with an online store with customers. 
However, Leff teaches a system that provides merchants with recommendations based on merchant data (Leff: [0021]), including that the first merchant development phase is associated with an online store without customers, and the second merchant development phase is associated with an online store with customers (Leff: [0021], [0031], [0037] – “The system may first create a database of merchant information. …The process identifies an initial list of merchants and on a regular, ongoing basis identifies new merchants as new merchants start businesses.” … “Based on this monitoring of the merchant database, the system may provide recommendations to the merchant and/or alerts to the merchant with recommendations about actions that should be taken in response to the monitoring, as shown in block 260.” … “The system guides merchants through the online presence and marketing space with a recommendation engine that pro vides step by step instructions based on system collected data on the merchant and the merchant’s competitors” –It is understood that a newly started business would not yet have had customers.). This known technique is applicable to the method of Kumar/Fok as they share characteristics and capabilities, namely they are directed to providing recommendations to merchants.  
It would have been recognized that applying the known technique of the first merchant development phase being associated with an online store without customers, and the second merchant development phase being associated with an online store with customers, as taught by Leff, to the teachings of Kumar/Fok would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the first merchant development phase is associated with an online store without customers, and the second merchant development phase is associated with an online store with customers, as taught by Leff, into the method of Kumar/Fok would have been recognized by those of ordinary skill in the art as resulting in an improved ability to help merchants make better informed marketing decisions (Leff: [0021]).
Regarding claims 19 and 26, the limitations of system claims 19 and 26 are closely parallel to the limitations of method claims 4 and 11, and are rejected on the same basis.


Claims 6-7, 13-14, 21-22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Fok, and further in view of Saunders (US 7778874 B1), hereinafter Saunders.

Regarding claim 6, Kumar/Fok teach the computer-implemented method of claim 1, but do not teach that the at least one merchant recommendation is communicated through a home page of the first online store. However, Saunders teaches at least one merchant recommendation being communicated through a home page of the first online store (Saunders: A user is presented with template form pre-populated with suggested ad text for creating an advertising campaign upon following a link. (Col. 2, lines 12-30) – It is understood that the recommended ad is presented on the first, or home, screen the user sees upon navigation.).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kumar/Fok, the ability for at least one merchant recommendation to be communicated through a home page of the first online store, as taught by Saunders, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kumar/Fok, to include the teachings of Saunders, in order to assist business owners reluctant to create an advertising campaign on their own (Saunders: Col. 1, lines 45-52).


Regarding claim 7, Kumar/Fok teach the computer-implemented method of claim 1, but do not teach that the at least one merchant recommendation is communicated through a commerce agent to the first online store. However, Saunders teaches that the merchant opportunity is communicated through a commerce agent to the first online store (Saunders: A user is presented with template form pre-populated with suggested ad text for creating an advertising campaign upon following a link. (Col. 2, lines 12-30) – It is understood that the system presenting the recommended ad to the user constitutes a commerce agent, in that it facilitates the creating and deployment of advertising content.).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kumar/Fok, the ability for the merchant opportunity is communicated through a commerce agent to the first online 


Regarding claim 13, Kumar/Fok teach the computer-implemented method of claim 9, but do not teach that the at least one merchant recommendation is communicated through a home page of the first online store (Saunders: A user is presented with template form pre-populated with suggested ad text for creating an advertising campaign upon following a link. (Col. 2, lines 12-30) – It is understood that the recommended ad is presented on the first, or home, screen the user sees upon navigation.).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kumar/Fok, the ability for at least one merchant recommendation to be communicated through a home page of the first online store, as taught by Saunders, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kumar/Fok, to include the teachings of Saunders, in order to assist business owners reluctant to create an advertising campaign on their own (Saunders: Col. 1, lines 45-52).


Regarding claim 14, Kumar/Fok teach the computer-implemented method of claim 9, but does not teach that the merchant opportunity is communicated through a commerce agent to the first online store. However, Saunders teaches that the merchant opportunity is communicated through a commerce agent to the first online store (Col. 2, lines 12-30) – It is understood that the system presenting the recommended ad to the user constitutes a commerce agent, in that it facilitates the creating and deployment of advertising content.)


Regarding claims 21-22 and 28-29, the limitations of system claims 21-22 and 28-29 are closely parallel to the limitations of method claims 6-7 and 13-14 and are rejected on the same basis.


Response to Arguments
	Applicant’s arguments filed 01/05/2021 have been fully considered.

Claim Rejections – 35 USC § 101
Applicant argues (Step 2A Prong 1) that Claim 1 is not directed to Certain Method of Organizing Human Activity, and is therefore eligible. Applicant specifically argues that the claims are not analogous to commercial interactions. 
Examiner respectfully disagrees. Claim 1 recites the steps of retrieving merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of stores and comprising a plurality of merchant actions; identifying a first store currently in a first merchant development phase; identifying a merchant opportunity for advertising for the first store based on the plurality of merchant actions taken by the plurality of stores while in the first merchant development phase to determine at least one merchant action with a positive return on investment value; generating at least one merchant recommendation for the first store associated with the determined at least one merchant action; and communicating, through a recommendation service, the at least one merchant recommendation to a client of the first store, wherein the recommendation service is configured to provide a service that allows the client to pull at least one recommendation from a queue of ranked recommendations. These limitations, except for the recitation of additional elements at a high level of generality, disclose the abstract idea of marketing/advertisement recommendations, or recommending marketing opportunities. This abstract idea falls under commercial interactions; the recommended advertising actions are provided to a merchant to purchase, use, or perform. This abstract idea, except for the recitation of said additional elements at a high level of generality, falls under Certain Methods of Organizing Human Activity.

Applicant further argues (Step 2A Prong 2) that the claims are directed to a practical application. Specifically, Applicant argues that the claims recite an “improved method of processing large data sets and identifying next steps for marketing to achieve goals based on activity of similar merchants in the same phase of development,” and that the claims improve the identification of relevant online-advertising recommendations by identifying a subset of merchants from a large data set that indicate actions with a positive ROI.
Examiner respectfully disagrees. Any improvement to computer technology as alleged is not claimed– Applicant does not claim limitations to teach or suggest “an improved method of processing large data sets.” The claimed limitations noted by examiner, such as generating recommendations, and communication of the recommendations as ranked list are recited at a high level of generality, and fail to recite significantly more than steps recognized to be a well-understood, routine, and conventional (See MPEP 2106.05(d) II). Furthermore, any alleged improvement to the ability of merchants to achieve goals constitutes a business improvement rather than an improvement to the computer technology itself. The recommendation of marketing actions constitutes the abstract idea itself; any improvement, as alleged, to the abstract idea similarly does not constitute a technological improvement.

Prior Art Rejections
Applicant argues that the applied art fails to teach or suggest “determining, by the processor-based recommendation engine and utilizing a model generated using machine learning, a plurality of merchant online advertising actions taken by the subset of the plurality of online stores while in the first merchant development phase.” 
determined in order to be recommended to the merchant. More broadly, the recommendation engine may provide the merchant with recommendations, ranked by a quality score. [0043] This quality score may estimate the effectiveness (understood to be a positive return for the merchant) of each action based on the average effectiveness, such as in terms of increased sales, for similar merchants who performed said action. In light of Applicant’s amendments to the claims, the use of machine learning in determining marketing actions taken by a plurality of online stores is being taught by Fok, which discloses the use of an Artificial Intelligence unit, based on machine learning, to automatically learn behaviors of users and determine which advertisements should be presented.


Applicant further argues that the dependent and parallel claims are allowable for the reasons addressed above.
 Examiner respectfully disagrees, noting both the new Office Action above and the response to the preceding argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Young (US 20130091011 A1) teaches advertising recommendations, including making said recommendations based on activity monitory of websites.
Amirbekyan et al (US 20130268349 A1) teaches methods for optimizing marketing campaigns based on historical sales and marketing data.
Zhang et al (US 20120150626 A1) teaches methods for automated recommendation of advertisement attributes, using machine learning, based on historical data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/T.J.S./Examiner, Art Unit 3684                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625